Citation Nr: 1225369	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-13 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic heart disorder, claimed as premature ventricular contractions with supraventricular tachycardia, including as secondary to anxiety and/or due to exposure to ionizing radiation.  

2.  Entitlement to service connection for a chronic skin disorder, claimed as "boils."  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from February 1968 to February 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a chronic heart disorder, a chronic skin disorder and an acquired psychiatric disorder.  

In January 2010, a travel board hearing was held before the undersigned in Newark, New Jersey.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in July 2010 for further development of the evidence.  That development was accomplished and, by rating decision dated in May 2012, service connection was granted for an adjustment disorder with depressed mood and generalized anxiety disorder.  The remaining issues on appeal have been returned for further appellate action.  


FINDINGS OF FACT

1.  There is no evidence, either lay or documented record, of the Veteran having been exposed to ionizing radiation during service; the Veteran's heart disorder is not a radiogenic disease.  

2.  No injury, disease, or chronic symptoms of a heart disorder were manifested during service.  

3.  The Veteran did not continuously manifest symptoms of heart disorder in the years after service.  

4.  A chronic heart disorder was not manifested to a degree of ten percent within one year of service separation.  

5.  A chronic heart disorder is not caused by any in-service event, including ionizing radiation exposure, during service.  

6.  A chronic heart disorder is not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.  

7.  No injury, disease or chronic symptoms of a chronic skin disorder were manifested during service.  

8.  The Veteran did not continuously manifest symptoms of a chronic skin disorder in the years after service.  

9.  A chronic skin disorder is not caused by any in-service event.


CONCLUSIONS OF LAW

A chronic heart disorder was neither incurred in nor aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

A chronic skin disorder was neither incurred in nor aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  October 2007, January 2008, and April 2008 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  These letters also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has also been afforded VA medical examinations in connection with his claims, most recently pursuant to remand by the Board in August 2010.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the opinions obtained after further review and addendums from the examiner, are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records. The examiner also provided a detailed rationale for the opinion rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his/her representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as cardiovascular disease, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for a Chronic Heart Disorder

The Veteran contends that service connection should be established for a chronic heart disorder, that is claimed as premature ventricular contractions with supraventricular tachycardia.  He has stated that his heart disorder is related to exposure to ionizing radiation that occurred during service, but in testimony before the undersigned at the Board hearing in January 2010, he made no mention of radiation exposure.  Rather, he testified that he had been treated for a heart disorder while on active duty and again in 2004 at a private facility.  He has also contended that his heart disease is caused by his service-connected psychiatric disability.  

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown , 10 Vet. App. 209, 211   (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44   (Fed. Cir. 1994). 

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation. 

A "radiation-exposed veteran" is defined as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i), (ii) (2010).  The term "onsite participation" means during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309 (d)(3)(iv)(A).  

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if he suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  

Initially, the Board finds that there is no evidence, either lay or documented record, that the Veteran was exposed to ionizing radiation during service.  In this regard, the Veteran's military occupational specialty was as a military policeman and there is no evidence in the STRs that he sustained radiation exposure.  While he did contend in October 2007 correspondence that his heart disease was the result of radiation exposure during service, he has made no further contentions regarding such exposure, including, as noted, during testimony he gave during the Board hearing in January 2010.  Moreover, a heart disorder, the disability for which service connection is claimed, is not a radiogenic disease.  38 C.F.R. § 3.311(b)(2).  As such, the special development procedures outlined in 38 C.F.R. § 3.311(a) are not for application.  

The Board finds that no injury, disease, or chronic symptoms of a heart disorder were manifested during service.  In this regard, the Board has reviewed the Veteran's STRs and has found no evidence of heart disorder while the Veteran was on active duty.  On examination for entry into service, clinical evaluation of the Veteran's heart was normal.  There were no complaints or manifestations of a heart disability during service.  The only blood pressure reading taken while he was on active duty was 126/80, which is considered normal.  Hypertension is persistently high arterial blood pressure with suggested threshold levels starting at 140 mm/Hg systolic and 90 mm/Hg diastolic.  Dorland's Illustrated Medical Dictionary, 799 (27th ed. 1988).  Note (1) to Diagnostic Code 7101 recognizes the disability of hypertension when the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension when the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104 (2011).  On examination for separation from active duty, clinical evaluation of the heart was normal and the Veteran's blood pressure reading was 116/74.  

The Board finds that the Veteran did not continuously manifest symptoms of heart disorder in the years after service.  Clinical records of treatment that the Veteran received subsequent to service date from 2007, many years after separation from service.  There is no medical evidence of treatment for heart disease in the years immediately following service and the Veteran testified at the Board hearing in January 2010, his post-service treatment for a heart disorder dates from 2004.  The records shows that on examination by VA in August 2010, the Veteran gave a history of treatment for supraventricular tachycardia from the year 2000.  Private treatment records from the Veteran's cardiologist show that he received treatment for palpitations and hypertension from 2010 to 2012.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of heart complaints, symptoms, or findings for over three decades between the period of active service and his first post-service heart problem is itself evidence which tends to show that the heart disease did not have its onset in service or for years thereafter.  In view of this evidence, the Board further finds that a chronic heart disorder was not manifested to a degree of ten percent within one year of service separation.  

The Board finds that a chronic heart disorder is not caused by any in-service event, including ionizing radiation exposure, during service.  Pursuant to the Board's July 2010 remand, the Veteran was examined by VA in August 2010.  At that time, the Veteran reported that he had been treated for heart arrhythmia with mediation and got palpitations three to four times per week.  He took mediation that relieved the palpitations.  The diagnosis was arrhythmia.  The examiner stated that the Veteran had a chronic identifiable heart disorder, supraventricular arrhythmia that was nonsustained and paroxysmal that did not have its origin in military service.  The rationale for this opinion was that there was no evidence of arrhythmia or treatment in the STRs.  

The Board finds that a chronic heart disorder is not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.  Service connection is currently in effect for an adjustment disorder with depressed mood and generalized anxiety disorder, rated 30 percent disabling; tinnitus, rated 10 percent disabling; and a right herniorrhaphy scar, rated noncompensable.  The Veteran has contended that his heart disease may be service connected as secondary to his service-connected psychiatric disability.  In a February 2012 addendum to the August 2010 VA examination, the examiner indicated that the claims file and the VA examinations were reviewed and stated that the Veteran's paroxysmal supraventricular tachycardia/arrhythmia was not likely at all related to, due to, the result of, or aggravated by the Veteran's psychiatric disorder.  This is the only competent medical opinion in the record and may not be rejected by the Board based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Moreover, a lay person, such as the Veteran, is not medically qualified to establish a matter that requires medical knowledge, such as establishing the etiology of his heart disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494   (1992).  As such, there is no basis to establish service connection on a secondary basis.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for a Chronic Skin Disorder

The Veteran contends that service connection should be established for a chronic skin disorder that he claims as "boils."  In testimony at the Board hearing in January 2010, he stated that he had first been treated for boils during basic training when he was given heat treatment and antibiotics as well has having had the boils lanced.  He stated that he continued to receive treatment during service while stationed at Fort Tilden, but that the cause was never determined.  

It is initially noted that service connection for a skin disorder, acne, was previously denied by the RO in a September 1974 decision.  He now claims service connection for a chronic skin disorder, boils.  Typically, when a service connection claim is raised following a prior final denial on the same issue, new and material evidence is required in order for VA to again consider the merits of the claim.  38 C.F.R. § 3.156.  However, in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), it was held that a claim based on a new diagnosis is treated as a new claim, obviating the need for new and material evidence.  

In this case, the prior adjudication in September 1974 denied service connection for acne, which is an inflammatory disease of the pilosebaceous unit.  See Dorland's Illustrated Medical Dictionary 17 (28th ed. 1994).  A boil is a furuncle, which is further described as a painful nodule formed in the skin by circumscribed inflammation of the corium and subcutaneous tissue, enclosing a central slough or "core."  See Dorland's supra 669.  The currently claimed skin disorder is found to constitute a new diagnosis under Boggs.  As such, new and material evidence to reopen is not necessary.  

It is initially noted that review of the Veteran's STRs shows that on examination for entry into service, the Veteran reported having had boils on his report of medical history.  The examination report, however, shows clinical evaluation of the skin to be normal.  A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  As no skin disorder was actually demonstrated at the time the Veteran entered service, it is presumed that he did not have a skin disability that preexisted service.  

After review of the record, the Board finds that no injury, disease or chronic symptoms of a chronic skin disorder were manifested during service.  The STRs are silent regarding treatment of a skin disorder during service and, while the Veteran testified in January 2010 that he was treated for "boils" while on active duty, and thereafter, the only notation in service regarding a skin disorder was the aforementioned report of medical history at entry into service.  On examination for separation from service, the Veteran did not report having or having had a skin disorder, including boils, and clinical evaluation of the skin was normal.  

The Board finds that the Veteran did not continuously manifest symptoms of a chronic skin disorder in the years after service.  The Veteran has testified that he had a skin disability while on active duty and that he continued to manifest a skin disorder in the years following service, but, as noted, he had no complaints of a skin disorder at the time of his separation from active duty.  The medical evidence of record shows no treatment for a skin disability prior to 2007, over thirty years after service.  The fact that the Veteran did not report a skin disability at the time of the separation examination along with the absence of clinical treatment records for approximately 30 years after active duty is probative evidence against continuity of symptoms since service.  See Mense, at 354.  Therefore, the Veteran's statements regarding continuous treatment of a skin disorder in service or following separation from service are not found to be credible by the Board.  

The Board finds that a chronic skin disorder is not caused by any in-service event.  Pursuant to remand by the Board, the Veteran was examined by VA in August 2010.  At that time, the examiner stated that the Veteran had a chronic skin condition of abscess and folliculitis for which he was being treated by a dermatologist, but that these disabilities were not related to service.  The rationale was that there was no notation in the service treatment records, other than on the intake examination.  Moreover, a lay person, such as the Veteran, is not medically qualified to establish a matter that requires medical knowledge, such as establishing the etiology of a skin disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494   (1992).  Therefore, the current condition did not have its origin during the Veteran's period of active service.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic skin disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a chronic heart disorder, claimed as premature ventricular contractions with supraventricular tachycardia, including as secondary to anxiety and/or due to exposure to ionizing radiation, is denied.  

Service connection for a chronic skin disorder, claimed as "boils," is denied 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


